DREW, J.
In this consolidated action arising out of a fatal vehicle-train collision, Catherine Rene Mills Wilkerson was killed when her vehicle was struck by a train. Plaintiffs in this action are decedent’s parents, Albert Kyle Mills, Jr. and Carolyn Virginia Mills, who sued for their own damages and on behalf of decedent’s two other children, Kenneth Peter Jacobs, Jr. and Sara Elizabeth Jacobs (plaintiffs’ grandchildren of whom plaintiffs have legal custody). For the reasons set out in No. 33,922-CA, the judgment of the trial court is reversed insofar as it found that actions of the railroad and the railroad’s employees were proximate causes of the accident. We find that the legal cause of this tragic accident was the driver’s inattention. The judgment is AFFIRMED IN PART AND REVERSED IN PART.